Title: Thomas Jefferson to John Wyche, 19 May 1809
From: Jefferson, Thomas
To: Wyche, John


          Sir   Monticello May 19. 09. 
            Your favor of March 19. came to hand but a few days ago and informs me of the establishment of the Westward mill library society, of it’s general views & progress. I always hear with pleasure of institutions for the promotion of knolege among my countrymen. the people of every country are the only safe guardians of their own rights, and are the only instruments which can be used for their destruction. and certainly they would never consent to be so used were they not decieved. to avoid this they should be instructed to a certain degree. I have often thought that nothing would do more extensive good at small expence than the establishment of a small circulating library in every county to consist of a few well chosen books, to be lent to the people of the county under such regulations as would secure their safe return in due time. these should be such as would give them a  general view of other history & particular view of that of their own country, a tolerable knolege of geography, the elements of Natural philosophy, of agriculture & mechanics. should your example lead to this, it will do great good. perhaps having had more favorable opportunities than falls fall to every man’s lot of becoming acquainted with the best books on such subjects as might be selected, I do not know that I can be otherwise useful to your society than by offering them any information respecting these which they might wish. my services in this way are freely at their command, & I beg leave to tender to yourself my salutations & assurances of respect.
          
            Th:
            Jefferson
        